DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 12/20/2021 has been entered as compliant. Claims 18-19 are pending and examined in the current application.

Reasons for Allowance

Claims 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 18-19 are allowed because the prior art of record Okada and Liddle  applied to do not teach or suggest, singularly or in combination of “a first liquid phase comprising at least one water soluble component dissolved in water, the water soluble component comprising salt, sea salt, seasoning, broth or flavouring extract and a second liquid phase comprising an edible fat, the edible fat comprising butter, olive oil, extra virgin olive oil, corn oil, canola oil, soybean oil, margarine, sour cream or voqurt, wherein the emulsified product comprises about 70% of the first liquid phase and about 30% of the second liquid phase by weight, wherein the emulsified product is homogenized such that the mean size of the particles in the emulsified product are less than 10 uM in diameter, wherein the emulsified product is maintained at a temperature of 45°C to 70°C, wherein the emulsified product is free from an added emulsifying agent, and wherein the food product is turkey and the emulsified product is dispersed in meat tissue of the turkey” at least the limitations of the base claim 18 where the emulsified product is made without adding emulsifier, however, the  emulsified food product of Okada necessarily includes an emulsifying agent. all of the embodiments of the emulsion of Okada include "component (B)" which is defined as an "emulsifier" (see for example paragraph [0030]). Further claim 18 has been narrowed to turkey meat and the declaration pertaining to turkey meat (hunt declaration) applicant’s declaration of 7/15/2021 becomes persuasive

Gifford teaches inclusions but is directed to wet pet food and not to dry pet food kibble as claimed. Kirejevas, where oil coating the entire kibble is taught and there is no teaching of coating only a part of the kibble, i.e. inclusions coating. Thus, the subject matter of amended claim 1 and 30 and their dependent claims is not taught or suggested singularly or in combination, by the prior art of record. Also see applicant’s remarks of 3/13/2020 (pages 7-8) which are found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791